Citation Nr: 1232556	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In pertinent part of that rating decision, the RO awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from May 22, 2007.  The Veteran appealed the assigned rating.  

In August 2012, the Veteran testified before the undersigned at Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that the report from the most recent VA audiology examination in November 2011 contains inaccurate findings.  In particular, Veteran asserts that the speech discrimination results of 100 percent, bilaterally, are inconsistent with the actual severity of his hearing loss disability.  During the August 2012 Travel Board hearing, the Veteran testified that he has difficulty hearing the telephone ring, or hearing in general when he is in a loud or public environment.  According to the Veteran, the November 2011 VA examiner spoke very loudly in a quite environment while conducting the speech discrimination test, and as a result, those findings do not accurately reflect the Veteran's difficulty in understanding spoke words or hearing the telephone ring.   Also at the hearing, the Veteran submitted a statement from his employer that shows that he has been reprimanded for not answering the telephone. 

The Board notes that while the November 2011 VA examiner commented on the Veteran's subjective complaints of difficulty in hearing in loud environments, the VA examiner did not address the actual functional limitations associated with the Veteran's hearing compared with the findings on examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As noted, when VA undertakes to provide a Veteran with an examination, it must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Because the November 2011 VA examination did not include detailed information regarding the functional impact of the Veteran's bilateral hearing loss, the Board finds that this examination is inadequate for VA compensation purposes.  See also 38 C.F.R. § 4.2.

Given the Veteran's contentions and a review of the objective findings from the November 2011 VA audiology examination, the Board finds that a new VA audiology examination is needed to evaluate the current severity of the Veteran's hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the Veteran to have an appropriate examination to determine the current severity of his bilateral hearing loss disability. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated tests should be performed.  The examination report must provide complete rationale for all opinions and must address the following matter: 

In the examination report, the examiner should be asked to describe the current condition of the Veteran's hearing loss disability, including findings as to the effects of that disability upon the Veteran's ordinary activity. 

2. Thereafter, readjudicate the claim. If any sought benefit is denied, issue the Veteran and his representative a supplemental statement of the case. After they have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


